                       Case
                       Case1:16-cr-00371-PKC
                            1:16-cr-00371-RA Document
                                             Document912
                                                      913 Filed
                                                           Filed05/26/20
                                                                 05/27/20 Page
                                                                           Page11ofof11



                                                  PELUSO & TOUGER, LLP
                                                   70 LAFAYETTE STREET
                                                 NEW YORK, NEW YORK 10013
                                                     PelusoandTouger.com

                                                                                Ph. No. (212) 608-1234
                                                                                Fax No. (212) 513-1989

            May 26, 2020

            Honorable Ronnie Abrams
            United States District Court Judge
            United States Courthouse
            40 Foley Square
            New York, New York 10007

                              Re: United States v. John Galanis, 16 CR 371 (RA)

            Your Honors:

                   Due to Judge Castel’s denial of Mr. Galanis’ compassionate release motion I hereby
            withdraw the similar motion before this Court.

                     Thank you very much for your attention to this matter.

            Dated: New York, New York
                   May 26, 2020

                                                                                Respectfully submitted,

                                                                                David Touger
                                                                                David Touger, Esq.




Application granted. The Clerk of Court is respectfully directed to terminate
the motions pending at Dkts. 905, 907-909, and 912.


SO ORDERED.


                                   ________________________
                                   Hon. Ronnie Abrams
                                   5/27/2020
